Citation Nr: 1516239	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-25 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1971 to January 1973. 

This matter comes on appeal to the Board of Veterans Appeals from an August 2009 rating decision by the Department of Veterans Affairs, Regional Office, located in Houston, Texas (RO), which in pertinent part, denied the benefit sought on appeal.  

In May 2013, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

During the May 2013 Board hearing, the Veteran reported that he receives disability benefits from the Social Security Administration (SSA), in part, because of the disability on appeal.  Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  On remand, an attempt should be made to obtain records in conjunction with the Veteran's SSA disability award.

In addition, the Board finds that a remand is needed to obtain an addendum medical statement to the report of a February 2013 VA examination report.  The February 2013 VA examiner did not provide a specific statement in the rationale for the negative medical nexus opinion, which addressed the Veteran's lay statements regarding continuity of symptoms since service and commented on his wife's statements regarding continuity of treatment since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, an addendum medical statement should be obtained in which the February 2013 VA examiner, or another appropriate medical professional, considers the Veteran's lay assertions and reports of continuity of knee problems since his period of service in conjunction with his wife's (a licensed nurse) statement of oversight treatment for knee problems since service.

A remand also affords the Agency of Original Jurisdiction initial consideration of the additional evidence submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request from Social Security Administration (SSA) copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from SSA.  If records are unavailable, SSA must so indicate.  If unsuccessful, the Veteran should be accorded the opportunity to furnish such records directly to SSA.  All records/responses received should be associated with the claims file. 

2.  Ensure that the Veteran's pertinent VA treatment records from 2011 to the present have been associated with the Veteran's claims folder.

3.  Arrange for the examiner who conducted the February 2013 VA knee examination, if still available, to provide an addendum that contains an opinion as to whether it is at least as likely as not that the Veteran's current knee disorder (degenerative arthritis and status post meniscus tear) is at least as likely as not (a probability of 50 percent or greater) related to the Veteran's military service. 

In doing so, the Board instructs the examiner must review the lay testimony of record, to include the Veteran's assertion that he and has had such symptoms since that time as well as his wife's (a licensed nurse) statement regarding treatment for knee pain since service.  The examiner should indicate whether there are medical reasons for accepting or rejecting the Veteran's lay statements.  If the examiner finds that the Veteran's lay statements does not support a finding of service connection, the examiner must provide specific reasons for why not. All opinions should be set forth in detail and explained in the context of the record. 

If the February 2013 examiner is no longer available, and the new VA examiner determines that the requested addendum cannot be provided without re-examining the appellant, the AOJ should schedule the Veteran for a VA examination in connection with the claim.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

If the examiner is unable to provide opinions to any of the questions above, then the examiner should state so and why.

4.  Then, after ensuring any other necessary development has been completed and the remand instructions have been complied with, readjudicate the Veteran's service connection claim with consideration of evidence received since the most recent supplemental statement of the case.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


